                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 MARK HOVERSON, individually and on behalf of all
 others similarly situated,

                              Plaintiff,                          OPINION and ORDER
        v.
                                                                       18-cv-817-jdp
 PAN-O-GOLD BAKING COMPANY,

                              Defendants.


       Plaintiff Mark Hoverson filed a proposed class action alleging that defendant

Pan-O-Gold Baking Company owes its employees unpaid wages for the time they spent

donning and doffing sanitary uniforms. Now before the court is Hoverson’s unopposed motion

for class certification, Dkt. 27, and the parties’ joint motion for class certification. Dkt. 31.

The court will grant both motions and certify the class.

       The parties say that they are negotiating a settlement, and they ask the court to stay

notice to the class until they reach a settlement or notify the court that they intend to proceed

to trial. The court will defer approval of the class notice and give the parties until August 27,

2019, to submit their proposed class settlement and motion for preliminary approval of the

settlement. If the parties are unable to reach a settlement, plaintiff has until August 27, 2019,

to submit a motion for approval of the class notice.



                                           ANALYSIS

       The parties stipulate to certification, but the court still must determine whether the

proposed class meets the requirements for class certification under Rule 23: (1) the scope of

the class as to both its members and the asserted claims must be “defined clearly” using
“objective criteria,” Mullins v. Direct Digital, LLC, 795 F.3d 654, 657 (7th Cir. 2015); (2) the

class must be sufficiently numerous, include common questions of law or fact, and be

adequately represented by plaintiffs (and counsel) who have claims typical of the class, Fed. R.

Civ. P. 23(a); and (3) the class must meet the requirements of at least one of the types of class

actions listed in Rule 23(b). In this case, Hoverson asks for certification under Rule 23(b)(3),

which applies if “the questions of law or fact common to class members predominate over any

questions affecting only individual members” and “a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy.” The court concludes that the

proposed class meets these requirements.

A. Class definition

       The parties propose the following class definition: “[a]ll persons who have been or are

employed by Pan-O-Gold Baking Co. at its Sun Prairie, Wisconsin facility as FLSA-non-exempt

production supervisors, operators, sanitation employees, and/or maintenance employees at any

time from October 3, 2016 to the present, and who were required to don and doff protective

sanitary uniforms without compensation.” Dkt. 31, ¶ 2.

       The scope of the definition is clear and its members can be identified using objective

criteria, so the parties have satisfied the first requirement for certification.

B. Rule 23(a) requirements

       1.      Numerosity

       Rule 23(a)(1) requires that the proposed class be so numerous that joinder is

impracticable. There is no explicit cut-off, but the Seventh Circuit has deemed classes of 40

members to be sufficient. See Swanson v. Am. Consumer Indus., Inc., 415 F.2d 1326, 1333 n.9

(7th Cir. 1969). Here, Hoverson has identified 244 Pan-O-Gold employees that fall within the


                                                  2
class definition, from employee records produced by Pan-O-Gold. Dkt. 29, ¶ 7. This number is

large enough to make joining all potential class members impracticable. The proposed class

satisfies the numerosity requirement.

       2. Commonality

       Under Rule 23(a)(2), a class action must involve “questions of law or fact common to

the class” or, more accurately, common answers to those questions. Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 349–50 (2011). Put differently, a class satisfies the commonality

requirement when “determining the truth or falsity of [a] common contention will resolve an

issue that is central to the validity of each claim.” Chi. Teachers Union, Local No. 1 v. Bd. of Educ.,

797 F.3d 426, 434 (7th Cir. 2015).

       Here, the parties identify several questions common to the class, including whether Pan-

O-Gold maintained a policy of failing to pay wages to employees for time spent donning and

doffing. Because all class members were subject to the same policy, the determination of this

issue will apply to the entire class. The proposed class satisfies Rule 23(a)(2)’s commonality

requirement.

       3. Typicality

       Under Rule 23(a)(3), a class representative’s claims must have “the same essential

characteristics” as the class members’ claims. Muro v. Target Corp., 580 F.3d 485, 492 (7th Cir.

2009) (quoting De La Fuente v. Stokely-Van Camp, Inc., 713 F.2d 225, 232 (7th Cir. 1983)).

Hoverson seeks appointment as the class representative, contending that his claims are based

on the same questions of law and fact as the rest of the class. Hoverson is a member of the

proposed class; like all other putative class members, he was subject to “Time Clock

Procedures” that required him to punch in after donning his uniform and punch out before


                                                  3
doffing his uniform, Dkt. 29-5, and he was not paid for time spent donning and doffing.

Hoverson satisfies the typicality requirement.

       4. Adequacy of representation

       The question of adequate representation involves two inquiries: (1) whether the class

representative’s interests are aligned with those of the class; and (2) whether class counsel is

capable of litigating the case. Gomez v. St. Vincent Health, Inc., 649 F.3d 583, 592 (7th Cir.

2011). As a member of the class, Hoverson has no apparent conflicts with the rest of the class;

his interest in resolving the matter is the same as the class’s interest. He has demonstrated his

willingness to prosecute the case by participating in discovery. Hoverson is an adequate

representative.

       Hoverson’s counsel, Caitlin Marie Madden, David C. Zoeller, and Vanessa Ann Kuettel

of Hawks Quindel SC, seek appointment as class counsel. They have been appointed as class

counsel in many other wage and hour cases, including several cases in this court. Dkt. 29, ¶¶ 4–

6. They have significant class action, litigation, and trial experience, with particular expertise

in FLSA litigation. The court is satisfied that they will adequately represent the class.

C. Rule 23(b)(3)

       Rule 23(b)(3) requires that “the questions of law or fact common to class members

predominate over any questions affecting only individual members, and that a class action is

superior to other available methods for fairly and efficiently adjudicating the controversy.” The

ultimate question in a Rule 23(b)(3) class is whether “judicial economy from consolidation of

separate claims outweighs any concern with possible inaccuracies from their being lumped

together in a single proceeding for decision by a single judge or jury.” Mejdrech v. Met-Coil Sys.

Corp., 319 F.3d 910, 911 (7th Cir. 2003).


                                                 4
       Usually, when a class of employees are attacking the validity of an employer policy or

practice, “the validity of that policy predominates over individual issues and class certification

is appropriate.” Kasten v. Saint-Gobain Performance Plastics Corp., 556 F. Supp. 2d 941, 961

(W.D. Wis. 2008) (citing Blihovde v. St. Croix Cty., 219 F.R.D. 607, 620 (W.D. Wis. 2003)).

In this case, the central issue is whether Pan-O-Gold was required to pay its employees for time

spent donning and doffing but failed to do so. This issue can efficiently be resolved on a

class-wide basis. If the issue is resolved in the class’s favor, Hoverson has retained an expert to

determine the average amount of time employees spend donning and doffing. Dkt. 30. This

will allow individual damages to be calculated from employee records without extensive

litigation. Because proceeding as a class action will be much more efficient than holding 244

separate trials, the proposed class satisfies Rule 23(b)(3).

D. Conclusion

       Because the parties have shown that the proposed class satisfies all requirements for

class certification, the court will certify the class, appoint Hoverson as class representative, and

appoint Hoverson’s lawyers as class counsel. The court will wait to approve notice to the class

until after the parties reach a settlement, or Hoverson moves for issue of notice without a

settlement.



                                             ORDER

       IT IS ORDERED that:

       1. Plaintiff Mark Hoverson’s motion for class certification, Dkt. 27, and the parties’
          joint motion for class certification, Dkt. 31, are GRANTED.




                                                 5
2. The court certifies the following class:

       All persons who have been or are employed by Pan-O-Gold
       Baking Co. at its Sun Prairie, Wisconsin facility as FLSA-non-
       exempt production supervisors, operators, sanitation employees,
       and/or maintenance employees at any time from October 3, 2016,
       to the present, and who were required to don and doff protective
       sanitary uniforms without compensation.

3. Mark Hoverson is appointed class representative.

4. Caitlin Marie Madden, David C. Zoeller, and Vanessa Ann Kuettel of Hawks
   Quindel SC are appointed class counsel.

5. The parties have until August 27, 2019, to either (1) submit their proposed class
   settlement and motion for preliminary approval of the settlement; or (2) submit a
   motion for approval of the class notice.



Entered July 30, 2019.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                        6
